 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”), entered into and effective as of
July 14, 2014 (the “Effective Date”), is by and between InspireMD, Inc., a
Delaware corporation (the “Company”), and James J. Barry PhD, an individual (the
“Executive”).

 

PRELIMINARY STATEMENTS

 

A.            The Company desires to employ the Executive as its Executive Vice
President and Chief Operating Officer, and the Executive desires to be employed
by the Company as its Executive Vice President and Chief Operating Officer.

 

B.            The Company and the Executive desire to set forth in writing the
terms and conditions of their agreement and understanding with respect to the
employment of the Executive as its Executive Vice President and Chief Operating
Officer.

 

C.            Capitalized terms used herein and not otherwise defined have the
meaning for them set forth on Exhibit A attached hereto and incorporated herein
by reference.

 

The parties, intending to be legally bound, hereby agree as follows:

 

I.           EMPLOYMENT AND DUTIES

 

1.1           Duties. The Company hereby employs the Executive as an employee,
and the Executive agrees to be employed by the Company, upon the terms and
conditions set forth herein. While serving as an employee of the Company, the
Executive shall serve as Executive Vice President and Chief Operating Officer of
the Company. The Executive shall report to the President and Chief Executive
Officer of the Company and shall have such power and authority and perform such
duties, functions and responsibilities as are associated with and incident to
such positions, and as the President and Chief Executive Officer may from time
to time require of him; provided, however, that such authority, duties,
functions and responsibilities are commensurate with the power, authority,
duties, functions and responsibilities generally performed by the Executive Vice
President and Chief Operating Officer of public companies which are similar in
size and nature to, and the financial position of, the Company, including, but
not limited to, management responsibility for the operations and administration
of the Company. The Executive also agrees to serve, if elected, as an officer of
any other direct or indirect subsidiary of the Company or InspireMD Ltd., the
wholly-owned subsidiary of the Company (“Subsidiary”), in each such case at no
compensation in addition to that provided for in this Agreement, but the
Executive serves in such positions solely as an accommodation to the Company and
such positions shall grant him no rights hereunder. The Company will use
reasonable efforts to cause the Executive to be nominated for election as a
member of the Board as long as the Executive continues to serve as its Executive
Vice President and Chief Operating Officer.

 

 

 

 

 

1.2           Services. During the Term (as defined in Section 1.3), and
excluding any periods of vacation, sick leave or Disability, the Executive
agrees to devote his full business time, attention and efforts to the business
and affairs of the Company. During the Term, it shall not be a violation of this
Section 1.2 for the Executive to (a) serve on civic or charitable boards or
committees, (b) serve on three (3) for-profit corporate boards (in addition to
the Company’s Board of Directors) at any one time (provided that such activities
do not create a conflict with Executive’s employment hereunder as determined by
the President and Chief Executive Officer in his reasonable discretion), (c)
deliver lectures or fulfill speaking engagements, or (d) manage personal
investments, so long as such activities do not interfere with the performance of
the Executive’s responsibilities in accordance with this Agreement. The
Executive must request the President and Chief Executive Officer’s prior written
consent to serve on a corporate board, which consent shall be at the Chief
Executive Officer’s reasonable discretion and only so long as such service does
not interfere with the performance of his responsibilities hereunder.

 

1.3           Term of Employment. The term of this Agreement shall commence on
the Effective Date and shall continue until 11:59 p.m. Eastern Time on July 14,
2017 (the “Initial Term”) unless sooner terminated or extended as provided
hereunder. This Agreement shall automatically renew for additional one-year
periods on July 14, 2017 and on each and every July 14th thereafter (each such
extension, the “Renewal Term”) unless either party gives the other party written
notice of its or his election not to extend such employment at least six months
prior to the next July 14th renewal date. Further, if a Change in Control occurs
when less than two full years remain in the Initial Term or during any Renewal
Term, this Agreement shall automatically be extended for two years only from the
Change in Control Date and thereafter shall terminate on the second anniversary
of the Change in Control Date in accordance with its terms. The Initial Term,
together with any Renewal Term or extension as a result of a Change in Control,
are collectively referred to herein as the “Term.” In the event that the
Executive continues to be employed by the Company after the Term, unless
otherwise agreed by the parties in writing, such continued employment shall be
on an at-will, month-to-month basis upon terms agreed upon at such time without
regard to the terms and conditions of this Agreement (except as expressly
provided herein) and this Agreement shall be deemed terminated at the end of the
Term, regardless of whether such employment continues at-will, other than
Articles VI and VII, plus specified provisions of Articles IV and V to the
extent they relate to termination of employment after expiration of the Term,
which shall survive the termination or expiration of this Agreement for any
reason.

 

II.          COMPENSATION

 

2.1           General. The base salary (as set forth in Section 2.2) and
Incentive Compensation (as defined in Section 2.3) payable to the Executive
hereunder, as well as any stock-based compensation, including stock options,
stock appreciation rights and restricted stock grants, shall be determined from
time to time by the Board and paid pursuant to the Company’s customary payroll
practices or in accordance with the terms of the applicable stock-based Plans
(as defined in Section 2.4). The Company shall pay the Executive in cash, in
accordance with the normal payroll practices of the Company, the base salary and
Incentive Compensation set forth below. For the avoidance of doubt, in providing
any compensation payable in stock, the Company may withhold, deduct or collect
from the compensation otherwise payable or issuable to the Executive a portion
of such compensation to the extent required to comply with applicable tax laws
to the extent such withholding is not made or otherwise provided for pursuant to
the agreement governing such stock-based compensation.

 

2

 

 

 

2.2           Base Salary. The Executive shall be paid a base salary of no less
than $30,416.67 per month ($365,000 on an annualized basis) while he is employed
by the Company during the Term; provided, however, that nothing shall prohibit
the Company from reducing the base salary as part of an overall cost reduction
program that affects all senior executives of the Company Group and does not
disproportionately affect the Executive, so long as such reductions do not
reduce the base salary to a rate that is less than 90% of the minimum base
salary amount set forth above (or, if the minimum base salary amount has been
increased during the Term, 90% of such increased amount). The base salary shall
be reviewed annually by the Chief Executive Officer for increase (but not
decrease, except as permitted above) as part of the Company’s annual
compensation review, and any increased amount shall become the base salary under
this Agreement.

 

2.3           Bonus or other Incentive Compensation. During the Term, the
Executive shall be eligible to receive annual bonus compensation in an amount
equal to $225,000 (the “Annual Bonus”) upon the achievement of reasonable target
objectives and performance goals as may be determined by the Board in
consultation with the Executive (the “Goals”) (provided that with respect to the
Goals for the fiscal year ending December 31, 2014 (the “2014 Fiscal Year”), the
Goals shall be determined prior to the Effective Date). In the event the
Executive’s actual performance exceeds the Goals, the Board may, in its sole
discretion, pay the Executive bonus compensation of more than 100% of the Annual
Bonus. In each case, the Annual Bonus shall be payable in accordance with the
Company’s annual bonus plan (the “Bonus Plan”); provided, however, that any
bonus amounts payable with respect to the 2014 Fiscal Year shall be prorated
based on the actual days Executive is employed by the Company during the 2014
Fiscal Year. Amounts payable under the Bonus Plan shall be determined by the
Board and shall be payable following such fiscal year and no later than two and
one-half months after the end of such fiscal year. Amounts paid will be less
than the Annual Bonus or nothing if the Goals are not met as set forth under the
terms of the Bonus Plan. Any bonus or incentive compensation under this Section
2.3, the Bonus Plan or otherwise is referred to herein as “Incentive
Compensation.” Stock-based compensation shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing. The payment of any Incentive Compensation shall be
subject to all federal, state and withholding taxes, social security deductions
and other general withholding obligations.

 

2.4           Stock Compensation. On the Effective Date, the Company shall grant
the Executive an option to purchase 450,000 shares of the Company’s Common Stock
(the “Option”) and 150,000 shares of Restricted Stock (the “RS Grant”). The
Option will have an exercise price equal to the fair market value of the
Company’s Common Stock as determined by the Board as of the date of grant under
the Company’s 2013 Long Term Incentive Plan or other stock-based compensation
plans as the Company may establish from time to time (collectively, the
“Plans”). Both the Option and the RS Grant will be subject to a three-year
vesting period subject to the Executive’s continued service with the Company (as
defined in the Plans), with one-third (1/3rd) of the Option and RS Grant vesting
equally on the first, second, and third anniversary of the Executive’s continued
service. The Option and RS Grant will be governed in full by the terms and
conditions of the Plans and the Executive’s individual Option and RS Grant
agreements to be entered into between the Company and the Executive as of the
Effective Date. The Executive will also be eligible to receive additional stock
based compensation whether stock options, stock appreciation rights, restricted
stock grants, or otherwise under the Plans. The Executive shall be considered
for such grants no less often than annually as part of the Board’s annual
compensation review, but any such grants will be at the sole discretion of the
Board.

 

3

 

 

 

III.         EMPLOYEE BENEFITS

 

3.1           General. Subject only to any post-employment rights under
Article V, so long as the Executive is employed by the Company pursuant to this
Agreement, he shall be eligible for the following benefits to the extent
generally available to senior executives of the Company or by virtue of his
position, tenure, salary and other qualifications. Any eligibility shall be
subject to and in accordance with the terms and conditions of the Company’s
benefits policies and applicable plans (including as to deductibles, premium
sharing, co-payments or other cost-splitting arrangements).

 

3.2           Employee Benefits.

 

(a)          During the Term and subject to any contribution therefor generally
required of senior executives of the Company, the Executive shall be entitled to
participate in such employee benefit plans and benefit programs as are made
available by the Company to the Company’s senior executives. Such participation
shall be subject to the terms of the applicable plan documents and generally
applicable Company policies. The Company may alter, modify, add to or delete its
employee benefit plans at any time, as it, in its sole judgment, determines to
be appropriate, without recourse by the Executive.

 

(b)          Notwithstanding anything to the contrary contained herein, during
the Term, in the event that the Company does not have a group health plan on the
Effective Date and the Executive (and his eligible dependents) elect to continue
group health plan coverage under the Executive’s prior employer’s group health
plan in accordance with the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Company agrees to pay or reimburse the Executive
for 100% of the premiums due with respect to such COBRA coverage from the
Effective Date until the earlier of (i) the date the Executive and his eligible
dependents are eligible for coverage under a group health plan of the Company
that is offered to all other senior executives of the Company; or (ii) the date
the Executive’s COBRA coverage terminates for any reason (other than non-payment
of premiums).

 

(c)          In the event that the Executive’s COBRA coverage terminates for any
reason (including the Executive’s voluntary election not to continue with such
COBRA coverage) on or after January 1, 2015 and the Company does not have a
group health plan at the time his COBRA coverage terminates, then the Company
agrees pay or to reimburse the Executive for 100% of the premiums for the
purchase of an individual health insurance policy to provide coverage to the
Executive and his eligible dependents during the Term until the earlier of (i)
the date the Executive and his eligible dependents are eligible for coverage
under a group health plan of the Company that is offered to all other senior
executives of the Company or (ii) the date the Executive is no longer covered
under an individual insurance policy.

 

4

 

  

(d)          In addition, to the extent any amounts reimbursed or paid under
Sections 3.2(b) or 3.2(c) are includable in the Executive’s taxable income, the
Company shall pay the Executive an amount to cover any and all tax liability
relating to the amounts reimbursed or paid, as well as the tax liability on such
additional amount paid to the Executive. The intent of the foregoing provision
is to treat the Executive as if there were no United States federal, state, or
local income or employment tax liability for such reimbursements, payments or
additional amounts.

 

(e)          Any obligation of the Company to pay or reimburse the Executive for
premiums pursuant to Section 3.2(b) or Section 3.2(c) shall be subject to and
conditioned on the Executive providing the Company with written documentation of
the premium amounts due, and in the case of payment of the premiums, providing
the Company with the information necessary to timely pay the premiums.

 

3.3           Vacation. The Executive shall be entitled to 4 weeks paid vacation
per 12-month period.

 

3.4           Expenses. The Executive shall be entitled to receive prompt
reimbursement for all reasonable business-related expenses incurred by the
Executive in performing his duties under this Agreement. Reimbursement of the
Executive for such expenses will be made upon presentation to the Company of
expense vouchers that are in sufficient detail to identify the nature of the
expense, the amount of the expense, the date the expense was incurred and to
whom payment was made to incur the expense, all in accordance with the expense
reimbursement practices, policies and procedures of the Company.

 

IV.          TERMINATION OF EMPLOYMENT

 

4.1           Termination by Mutual Agreement. The Executive’s employment may be
terminated at any time during the Term by mutual written agreement of the
Company and the Executive.

 

4.2           Death. The Executive’s employment hereunder shall terminate upon
his death.

 

4.3           Disability. In the event the Executive incurs a Disability for a
continuous period exceeding 90 days or for a total of 180 days during any period
of 12 consecutive months, the Company may, at its election, terminate the
Executive’s employment during or after the Term by delivering a Notice of
Termination (as defined in Section 4.8) to the Executive 30 days in advance of
the date of termination.

 

4.4           Good Reason. The Executive may terminate his employment at any
time during or after the Term for Good Reason by delivering a Notice of
Termination to the Company 30 days in advance of the date of termination;
provided, however, that the Executive agrees not to terminate his employment for
Good Reason until the Executive has given the Company at least 30 days’ in which
to cure the circumstances set forth in the Notice of Termination constituting
Good Reason and if such circumstances are not cured by the 30th day, the
Executive’s employment shall terminate on such date. If the circumstances
constituting Good Reason are remedied within the cure period to the reasonable
satisfaction of the Executive, such event shall no longer constitute Good Reason
for purposes of this Agreement and the Executive shall thereafter have no
further right hereunder to terminate his employment for Good Reason as a result
of such event. Unless the Executive provides written notification of an event
described in the definition of Good Reason within 90 days after the Executive
has actual knowledge of the occurrence of any such event, the Executive shall be
deemed to have consented thereto and such event shall no longer constitute Good
Reason for purposes of this Agreement.

 

5

 

  

4.5           Termination without Cause. The Company may terminate the
Executive’s employment at any time during or after the Term without Cause by
delivering to the Executive a Notice of Termination 30 days in advance of the
date of termination; provided that as part of such notice the Company may
request that the Executive immediately tender the resignations contemplated by
Section 4.9 and otherwise cease performing his duties hereunder. The Notice of
Termination need not state any reason for termination and such termination can
be for any reason or no reason. The date of termination shall be the date set
forth in the Notice of Termination.

 

4.6           Cause. The Company may terminate the Executive’s employment at any
time during or after the Term for Cause by delivering a Notice of Termination to
the Executive. The Notice of Termination shall include a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board, at a meeting of the Board called and held for such
purpose, finding that in the good faith opinion of the Board an event
constituting Cause has occurred and specifying the particulars thereof. A Notice
of Termination for Cause may not be delivered unless in conjunction with such
Board meeting the Executive was given reasonable notice and the opportunity for
the Executive, together with the Executive’s counsel, to be heard before the
Board prior to such vote. If the event constituting Cause for termination is
other than as a result of a breach or violation by the Executive of any
provision of Article VI and only if the event constituting Cause is curable,
then the Executive shall have 30 days from the date of the Notice of Termination
to cure such event described therein to the reasonable satisfaction of the Board
in its sole discretion and, if such event is cured by the Executive within the
cure period, such event shall no longer constitute Cause for purposes of this
Agreement and the Company shall thereafter have no further right to terminate
the Executive’s employment for Cause as a result of such event. The Executive
shall have no other rights under this Agreement to cure an event that
constitutes Cause. Unless the Company provides written notification of an event
described in the definition of Cause within 90 days after the Company knows or
has reason to know of the occurrence of any such event, the Company may not
terminate the Executive for Cause unless such event is recurring or uncurable.
Knowledge shall mean actual knowledge of any member of the Board or any of the
Company’s senior executives.

 

4.7           Voluntary Termination by the Executive. The Executive may
voluntarily terminate his employment at any time during or after the Term by
delivering to the Company a Notice of Termination 30 days in advance of the date
of termination (a “Voluntary Termination”). For purposes of this Agreement, a
Voluntary Termination shall not include a termination of the Executive’s
employment by reason of death or for Good Reason. A Voluntary Termination shall
not be considered a breach or other violation of this Agreement.

 

6

 

  

4.8           Notice of Termination. Any termination of employment under this
Agreement by the Company or the Executive requiring a notice of termination
shall require delivery of a written notice by one party to the other party (a
“Notice of Termination”). A Notice of Termination must indicate the specific
termination provision of this Agreement relied upon and the date of termination.
It must also set forth in reasonable detail the facts and circumstances claimed
to provide a basis for such termination, other than in the event of a Voluntary
Termination or termination without Cause. The date of termination specified in
the Notice of Termination shall comply with the time periods required under this
Article IV, and may in no event be earlier than the date such Notice of
Termination is delivered to or received by the party getting the notice. If the
Executive fails to include a date of termination in any Notice of Termination he
delivers, the Company may establish such date in its sole discretion. No Notice
of Termination under Section 4.4 or 4.6 shall be effective until the applicable
cure period, if any, shall have expired without the Company or the Executive,
respectively, having corrected the event or events subject to cure to the
reasonable satisfaction of the other party. The terms “termination” and
“termination of employment,” as used herein are intended to mean a termination
of employment which constitutes a “separation from service” under Section 409A.

 

4.9           Resignations. Upon ceasing to be an employee of the Company for
any reason, or earlier upon request by the Company pursuant to Sections 4.5 or
4.6, the Executive agrees to immediately tender written resignations to the
Company with respect to all officer and director positions he may hold at that
time with any member of the Company or Subsidiary.

 

V.          PAYMENTS ON TERMINATION

 

5.1           Death; Disability; Resignation for Good Reason; Termination
without Cause. If at any time during the Term the Executive’s employment with
the Company is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5, the
Executive shall be entitled to the payment and benefits set forth below only. If
at any time after the Term the Executive’s employment with the Company is
terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5, the Executive shall be
entitled to the payment and benefits set forth in (a), (b) and the specified
provisions of (c) only.

 

(a)          any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive on the next regularly
scheduled Company payroll date following the date of termination or earlier if
required by applicable law; provided, however, that the Executive shall be
entitled to receive the pro rata amount of any Bonus Plan Incentive Compensation
for the fiscal year of his termination of employment (based on the number of
business days he was actually employed by the Company during the fiscal year in
which the termination of employment occurs and assuming full achievement of all
applicable goals under the Bonus Plan) that he would have received had his
employment not been terminated during such year. Nothing in the foregoing
sentence is intended to give the Executive greater rights to such Incentive
Compensation than a pro rata portion of what he would ordinarily be entitled to
under the Bonus Plan Incentive Compensation that would have been applicable to
him had his employment not been terminated (assuming full achievement of all
applicable goals under the Bonus Plan), it being understood that the Executive’s
termination of employment shall not be used to disqualify the Executive from or
make him ineligible for a pro rata portion of the Bonus Plan Incentive
Compensation to which he would otherwise have been entitled (assuming full
achievement of all applicable goals under the Bonus Plan). The pro rata portion
of Bonus Plan Incentive Compensation shall, subject to Section 7.16, be paid at
the time such Incentive Compensation is paid to senior executives of the Company
(“Severance Bonus Payment Date”) but in no event later than two and one-half
months after the end of such fiscal year.

 

7

 

  

(b)          a one-time lump sum severance payment in an amount equal to one
hundred fifty (150%) of the Executive’s Base Amount. The lump sum severance
payment shall be paid on the Company’s first payroll date after the Executive’s
signing the release described in Section 5.4 and the expiration of any
applicable revocation period, subject, in the case of termination other than as
a result of the Executive’s death, to Section 7.16; provided, however, that in
the event that the time period for return of the release and expiration of the
applicable revocation period begins in one taxable year and ends in a second
taxable year, such payment shall not be made until the second taxable year if
necessary to comply with Section 409A of the Code.

 

(c)          fifty percent (50%) of all unvested stock options, restricted stock
shares, restricted stock units, stock appreciation rights or similar stock based
rights granted to the Executive shall vest and, if applicable, be immediately
exercisable and any risk of forfeiture included in such restricted or other
stock grants previously made to the Executive shall immediately lapse. In
addition, if the Executive’s employment is terminated pursuant to Section 4.2,
4.3, 4.4 or 4.5 during or after the Term, the Executive shall have until the
earlier of (i) eighteen (18) months from the date of termination, or (ii) the
latest date that each stock option or stock appreciation right would otherwise
expire by its original terms had the Executive’s employment not terminated to
exercise any outstanding stock options or stock appreciation rights. The
extension of the exercise period set forth in this Section 5.1(c) shall occur
notwithstanding any provision in any Plans or related grant documents which
provides for a lesser vesting or shorter period for exercise upon termination by
the Company without Cause (which for this purpose will include a termination for
Good Reason), notwithstanding anything to the contrary in any Plans or grant
documents; provided, however, and for the avoidance of doubt, nothing in this
Agreement shall be construed as or imply that this Agreement does or can grant
greater rights than are allowed under the terms and conditions of the Plans.

 

(d)          to the fullest extent permitted by the Company’s then-current
benefit plans, continuation of health, dental, vision and life insurance
coverage, (but not pension, retirement, profit-sharing, severance or similar
compensatory benefits), for the Executive and the Executive’s eligible
dependents substantially similar to coverage they were receiving or which they
were entitled to immediately prior to the termination of the Executive’s
employment for the lesser of 18 months after termination or until the Executive
secures coverage from new employment and the period of COBRA health care
continuation coverage provided under Section 4980B of the Code shall run
concurrently with the foregoing 18 month period. In order to receive such
benefits, the Executive or his eligible dependents must continue to make any
required co-payments, deductibles, premium sharing or other cost-splitting
arrangements the Executive was otherwise paying immediately prior to the date of
termination and nothing herein shall require the Company to be responsible for
such items. If the Executive is a “specified employee” under Section 409A, the
full cost of the continuation or provision of employee group welfare benefits
(other than medical or dental benefits) shall be paid by the Executive until the
earliest to occur of (i) the Executive’s death or (ii) the first day of the
seventh month following the Executive’s termination of employment, and such cost
shall be reimbursed by the Company to, or on behalf of, the Executive in a lump
sum cash payment on the earlier to occur of the Executive’s death or the first
day of the seventh month following the Executive’s termination of employment,
except that, as provided above, the Executive shall not receive reimbursement
for any required co-payments, deductibles, premium sharing or other
cost-splitting arrangements the Executive was otherwise paying immediately prior
to the date of termination.

 

8

 

  

(e)          a cash payment to the Executive in the amount of $25,000 which
Executive may use towards the costs and expenses of executive outplacement
services or an education program selected by the Executive. The payment shall be
paid on the Company’s first regularly scheduled payroll date after the
Executive’s signing the release described in Section 5.4 and the expiration of
any applicable revocation period, subject, in the case of termination other than
as a result of the Executive’s death, to Section 7.16, provided, however, that
in the event that the time period for return of the release and expiration of
the applicable revocation period begins in one taxable year and ends in a second
taxable year, such payment shall not be made until the second taxable year if
necessary to comply with Section 409A of the Code.

 

(f)          Any payments by the Company under Section 5.1(b) above pursuant to
a termination under Section 4.2 or 4.3 shall be reduced by any payments received
by the Executive pursuant to any of the Company’s employee welfare benefit plans
providing for payments in the event of death or Disability to the extent such
reduction is permitted by, and does not trigger an impermissible change in time
or form of payment under, Section 409A of the Code.

 

5.2           Termination for Cause; Voluntary Termination. If at any time
during or after the Term the Executive’s employment with the Company is
terminated for Cause under Section 4.6 or upon a Voluntary Termination under
Section 4.7, the Executive shall be entitled to only the following:

 

(a)          any unpaid base salary and accrued unpaid vacation then owing
through the date of termination or Incentive Compensation that is as of such
date actually earned or owing under Article II, but not yet paid to the
Executive, which amounts shall be paid to the Executive within 30 days of the
date of termination. Nothing in this provision is intended to imply that the
Executive is entitled to any partial or pro rata payment of Incentive
Compensation on termination unless the Bonus Plan expressly provides as much
under its specific terms.

 

(b)          whatever rights, if any, that are available to the Executive upon
such a termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants. This Agreement does not grant any greater rights with
respect to such items than provided for in the Plans or the award documents in
the event of any termination for Cause or a Voluntary Termination.

 

9

 

  

5.3           Termination following a Change in Control. The Executive shall
have no specific right to terminate this Agreement or right to any severance
payments or other benefits solely as a result of a Change in Control. However,
if during a Change in Control Period during or after the Term, (a) the Executive
terminates his employment with the Company due to a termination for Good Reason
pursuant to Section 4.4, or (b) the Company terminates the Executive’s
employment pursuant to Section 4.5, the lump sum severance payment under Section
5.1 shall be increased from one hundred fifty percent (150%) of the Base Amount
to two hundred fifty percent (250%) of the Base Amount, and for a termination of
employment described in (a) and (b) all stock options, restricted stock shares,
restricted stock units, stock appreciation rights or similar stock-based rights
granted to the Executive shall vest in full and be immediately exercisable and
any risk of forfeiture included in restricted or other stock grants previously
made to the Executive shall immediately lapse. The terms and rights with respect
to such payments shall otherwise be governed by Section 5.1. No other rights
result from termination during a Change in Control Period; provided, however,
that nothing in this Section 5.3 is intended to limit or impair the rights of
the Executive under the Plans or any documents evidencing any stock-based
compensation awards in the event of a Change in Control if such Plans or award
documents grant greater rights than are set forth herein.

 

5.4           Release. The Company’s obligation to pay or provide any benefits
to the Executive following termination (other than in the event of death
pursuant to Section 4.2) is expressly subject to the requirement that he execute
and not breach or rescind a release relating to employment matters and the
circumstances surrounding his termination in favor of the members of the Company
Group and their officers, directors and related parties and agents, in a form
reasonably acceptable to the Company at the time of Executive’s termination of
employment. The Company shall deliver such release to the Executive within three
business days following his termination of employment and the Executive shall be
obligated to sign and return the release to the Company within 45 days of
receipt of such release to receive any benefits or payments following
termination.

 

5.5           Other Benefits. Except as expressly provided otherwise in this
Article V, the provisions of this Agreement shall not affect the Executive’s
participation in, or terminating distributions and vested rights under, any
pension, profit-sharing, insurance or other employee benefit plan of the Company
Group to which the Executive is entitled pursuant to the terms of such plans, or
expense reimbursements he is otherwise entitled to under Section 3.4.

 

5.6           No Mitigation. It will be difficult, and may be impossible, for
the Executive to find reasonably comparable employment following the termination
of the Executive’s employment, and the protective provisions under Article VI
contained herein will further limit the employment opportunities for the
Executive. In addition, the Company’s severance pay policy applicable in general
to its salaried employees does not provide for mitigation, offset or reduction
of any severance payment received thereunder. Accordingly, the parties hereto
expressly agree that the payment of severance compensation in accordance with
the terms of this Agreement will be liquidated damages, and that the Executive
shall not be required to seek other employment, or otherwise, to mitigate any
payment provided for hereunder.

 

10

 

  

5.7           Limitation; No Other Rights. Any amounts due or payable under this
Article V are in the nature of severance payments or liquidated damages, or
both, and the Executive agrees that such amounts shall fully compensate the
Executive, his dependents, heirs and beneficiaries and the estate of the
Executive for any and all direct damages and consequential damages that they do
or may suffer as a result of the termination of the Executive’s employment, or
both, and are not in the nature of a penalty. Notwithstanding the above, no
member of the Company Group shall be liable to the Executive under any
circumstances for any consequential, incidental, punitive or similar damages.
The Executive expressly acknowledges that the payments and other rights under
this Article V shall be the sole monies or other rights to which the Executive
shall be entitled to and such payments and rights will be in lieu of any other
rights or remedies he might have or otherwise be entitled to. In the event of
any termination under this Article V, the Executive hereby expressly waives any
rights to any other amounts, benefits or other rights, including without
limitation whether arising under current or future compensation or severance or
similar plans, agreements or arrangements of any member of the Company Group
(including as a result of changes in (or of) control or similar Change in
Control events), unless the Executive’s entitlement to participate or receive
benefits thereunder has been expressly approved by the Board. Similarly, no one
in the Company Group shall have any further liability or obligation to the
Executive following the date of termination, except as expressly provided in
this Agreement.

 

5.8           No Right to Set Off. The Company shall not be entitled to set off
against amounts payable to the Executive hereunder any amounts earned by the
Executive in other employment, or otherwise, after termination of his employment
with the Company, or any amounts which might have been earned by the Executive
in other employment had he sought such other employment.

 

5.9           Adjustments Due to Excise Tax.

 

(a)          If it is determined that any amount or benefit to be paid or
payable to the Executive under this Agreement or otherwise in conjunction with
his employment (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of the Executive for the excise tax imposed by
Section 4999 of the Code, as amended from time to time, or any successor
provision (the “Excise Tax”), then the amount or benefits payable to the
Executive (the total value of such amounts or benefits, the “Payments”) shall be
reduced by the Company to the extent necessary so that no portion of the
Payments to the Executive is subject to the Excise Tax. Such reduction shall
only be made if the net amount of the Payments, as so reduced (and after
deduction of applicable federal, state, and local income and payroll taxes on
such reduced Payments other than the Excise Tax (collectively, the
“Deductions”)) is greater than the excess of (1) the net amount of the Payments,
without reduction (but after making the Deductions) over (2) the amount of
Excise Tax to which the Executive would be subject in respect of such Payments.

 

(b)          In the event it is determined that the Excise Tax may be imposed on
the Executive prior to the possibility of any reductions being made pursuant to
Section 5.9(a), the Company and the Executive agree to take such actions as they
may mutually agree in writing to take to avoid any such reductions being made
or, if such reduction is not otherwise required by Section 5.9(a), to reduce the
amount of Excise Tax imposed.

 

11

 

  

(c)          The independent public accounting firm serving as the Company’s
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Executive (the “Accountants”) shall make in
writing in good faith all calculations and determinations under this Section
5.9, including the assumptions to be used in arriving at any calculations. For
purposes of making the calculations and determinations under this Section 5.9,
the Accountants and each other party may make reasonable assumptions and
approximations concerning the application of Section 280G and Section 4999. The
Company and Executive shall furnish to the Accountants and each other such
information and documents as the Accountants and each other may reasonably
request to make the calculations and determinations under this Section 5.9. The
Company shall bear all costs the Accountants incur in connection with any
calculations contemplated hereby.

 

VI.          PROTECTIVE PROVISIONS

 

Since the Executive will be serving as Executive Vice President and Chief
Operating Officer and will have access to Confidential Information of the
Company Group, the Executive agrees to the following restrictive covenants.

 

6.1           Noncompetition. Without the prior written consent of the Board
(which may be withheld in the Board’s sole discretion), so long as the Executive
is an employee of the Company or any other member of the Company Group and for a
one-year period thereafter (the “Restricted Period”), the Executive agrees that
he shall not anywhere in the Prohibited Area, for his own account or the benefit
of any other, engage or participate in or assist or otherwise be connected with
a Competing Business. For the avoidance of doubt, the Executive understands that
this Section 6.1 prohibits the Executive from acting for himself or as an
officer, employee, manager, operator, principal, owner, partner, shareholder,
advisor, consultant of, or lender to, any individual or other Person that is
engaged or participates in or carries out a Competing Business or is actively
planning or preparing to enter into a Competing Business. The parties agree that
such prohibition shall not apply to the Executive’s passive ownership of not
more than 5% of a publicly-traded company.

 

6.2           No Solicitation or Interference. During the Restricted Period
(other than while an employee acting solely for the express benefit of the
Company Group), the Executive shall not, whether for his own account or for the
account or benefit of any other Person, throughout the Prohibited Area:

 

(a)          request, induce or attempt to influence (i) any customer of any
member of the Company Group who was a customer of any member of the Company
Group at any time during the two-year period prior to the Executive’s date of
termination, to limit, curtail, cancel or terminate any business it transacts
with, or products or services it receives from or sells to, or (ii) any Person
employed by (or otherwise engaged in providing services for or on behalf of) any
member of the Company Group to limit, curtail, cancel or terminate any
employment, consulting or other service arrangement, with any member of the
Company Group. Such prohibition shall expressly extend to any hiring or enticing
away (or any attempt to hire or entice away) any employee of the Company Group;

 

12

 

  

(b)          solicit from or sell to any customer any products or services that
any member of the Company Group provides or is planning to provide to such
customer and that are the same as or substantially similar to the products or
services that any member of the Company Group, sold or provided while the
Executive was employed with, or providing services to, any member of the Company
Group;

 

(c)          contact or solicit any customer for the purpose of discussing (i)
services or products that are competitive with and the same or closely similar
to those offered by any member of the Company Group during the two-year period
prior to the Executive’s date of termination, or (ii) any past or present
business of any member of the Company Group;

 

(d)          request, induce or attempt to influence any supplier, distributor
or other Person with which any member of the Company Group has a business
relationship or to limit, curtail, cancel or terminate any business it transacts
with any member of the Company Group; or

 

(e)          otherwise interfere with the relationship of any member of the
Company Group with any Person which is, or within one-year prior to the
Executive’s date of termination was, doing business with, employed by or
otherwise engaged in performing services for, any member of the Company Group.

 

6.3           Confidential Information. During the period of the Executive’s
employment with the Company or any member of the Company Group and at all times
thereafter, the Executive shall hold in secrecy for the Company all Confidential
Information that may come to his knowledge, may have come to his attention or
may have come into his possession or control while employed by the Company (or
otherwise performing services for any member of the Company Group).
Notwithstanding the preceding sentence, the Executive shall not be required to
maintain the confidentiality of any Confidential Information which (a) is or
becomes available to the public or others in the industry generally (other than
as a result of inappropriate disclosure or use by the Executive in violation of
this Section 6.3) or (b) the Executive is compelled to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena. Except as
expressly required in the performance of his duties to the Company under this
Agreement, the Executive shall not use for his own benefit or disclose (or
permit or cause the disclosure of) to any Person, directly or indirectly, any
Confidential Information unless such use or disclosure has been specifically
authorized in writing by the Company in advance. During the Executive’s
employment and as necessary to perform his duties under Section 1.1, the Company
will provide and grant the Executive access to the Confidential Information. The
Executive recognizes that any Confidential Information is of a highly
competitive value, will include Confidential Information not previously provided
the Executive and that the Confidential Information could be used to the
competitive and financial detriment of any member of the Company Group if
misused or disclosed by the Executive. The Company promises to provide access to
the Confidential Information only in exchange for the Executive’s promises
contained herein, expressly including the covenants in Sections 6.1, 6.2 and
6.4.

 

13

 

 

6.4         Inventions.

 

(a)          The Executive shall promptly and fully disclose to the Company any
and all ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable (“Inventions”), that the Executive conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Executive’s employment with the Company or any other member of the Company
Group, and that relate to the business now or thereafter carried on or
contemplated by any member of the Company Group or that result from any work
performed by the Executive for any member of the Company Group.

 

(b)          The Executive acknowledges and agrees that all Inventions shall be
the sole and exclusive property of the Company (or member of the Company Group)
and are hereby assigned to the Company (or applicable member of the Company
Group). During the term of the Executive’s employment with the Company (or any
other member of the Company Group) and thereafter, whenever requested to do so
by the Company, the Executive shall take such action as may be requested to
execute and assign any and all applications, assignments and other instruments
that the Company shall deem necessary or appropriate in order to apply for and
obtain Letters Patent of the United States and/or of any foreign countries for
such Inventions and in order to assign and convey to the Company (or any other
member of the Company Group) or their nominees the sole and exclusive right,
title and interest in and to such Inventions.

 

(c)          The Company acknowledges and agrees that the provisions of this
Section 6.4 do not apply to an Invention: (i) for which no equipment, supplies,
or facility of any member of the Company Group or Confidential Information was
used; (ii) that was developed entirely on the Executive’s own time and does not
involve the use of Confidential Information; (iii) that does not relate directly
to the business of any member of the Company Group or to the actual or
demonstrably anticipated research or development of any member of the Company
Group; and (iv) that does not result from any work performed by the Executive
for any member of the Company Group.

 

6.5         Return of Documents and Property. Upon termination of the
Executive’s employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of any member of the
Company Group (whether or not confidential), and (b) all other documents,
materials and other property belonging to any member of the Company Group that
are in the possession or under the control of the Executive.

 

6.6         Reasonableness; Remedies. The Executive acknowledges that each of
the restrictions set forth in this Article VI are reasonable and necessary for
the protection of the Company’s business and opportunities (and those of the
Company Group) and that a breach of any of the covenants contained in this
Article VI would result in material irreparable injury to the Company and the
other members of the Company Group for which there is no adequate remedy at law
and that it will not be possible to measure damages for such injuries precisely.
Accordingly, the Company and any member of the Company Group shall be entitled
to the remedies of injunction and specific performance, or either of such
remedies, as well as all other remedies to which any member of the Company Group
may be entitled, at law, in equity or otherwise, without the need for the
posting of a bond or by the posting of the minimum bond that may otherwise be
required by law or court order.

 

14

 

 

6.7         Extension; Survival. The Executive and the Company agree that the
time periods identified in this Article VI, including, without limitation, the
Restricted Period, will be stayed, and the Company’s obligation to make any
payments or provide any benefits under Article V shall be suspended, during the
period of any breach or violation by the Executive of the covenants contained
herein. The parties further agree that this Article VI shall survive the
termination or expiration of this Agreement for any reason. The Executive
acknowledges that his agreement to each of the provisions of this Article VI is
fundamental to the Company’s willingness to enter into this Agreement and for it
to provide for the severance and other benefits described in Article V, none of
which the Company was required to do prior to the date hereof. Further, it is
the express intent and desire of the parties for each provision of this Article
VI to be enforced to the fullest extent permitted by law. If any part of this
Article VI, or any provision hereof, is deemed illegal, void, unenforceable or
overly broad (including as to time, scope and geography), the parties express
desire is that such provision be reformed to the fullest extent possible to
ensure its enforceability or if such reformation is deemed impossible then such
provision shall be severed from this Agreement, but the remainder of this
Agreement (expressly including the other provisions of this Article VI) shall
remain in full force and effect.

 

VII.         MISCELLANEOUS

 

7.1         Notices. Any notice required or permitted under this Agreement shall
be given in writing and shall be deemed to have been effectively made or given
if personally delivered, or if sent via U.S. mail or recognized overnight
delivery service or sent via confirmed e-mail or facsimile to the other party at
its address set forth below in this Section 7.1, or at such other address as
such party may designate by written notice to the other party hereto. Any
effective notice hereunder shall be deemed given on the date personally
delivered, three business days after mailed via U.S. mail or one business day
after it is sent via overnight delivery service or via confirmed e-mail or
facsimile, as the case may be, to the following address:

 

If to the Company:

 

InspireMD, Inc.

800 Boylston Street, Suite 16041

Boston, MA 02199

Attn: President and Chief Executive Officer

Telephone:

Facsimile:

 

With a copy which shall not constitute notice to:

 

15

 

 

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10112-0015

Attn: Rick A. Werner, Esq.

Telephone No.: (212) 659-4974

Facsimile No.: (212) 884-8234

Email: rick.werner@haynesboone.com

 

If to the Executive, at the most recent address on file with the Company.

 

7.2         Legal Fees. (a)          The Company shall pay all reasonable legal
fees and expenses of the Executive’s counsel in connection with the preparation
and negotiation of this Agreement, up to $10,000.

 

(b)         It is the intent of the Company that the Executive not be required
to bear the legal fees and related expenses associated with the enforcement or
defense of the Executive’s rights under this Agreement by litigation,
arbitration or other legal action because having to do so would substantially
detract from the benefits intended to be extended to the Executive hereunder.
Accordingly, the parties hereto agree that any dispute or controversy arising
under or in connection with this Agreement shall be resolved exclusively and
finally by binding arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall be responsible for its own fees, costs and expenses and shall pay to the
Executive an amount equal to all reasonable attorneys’ and related fees, costs
and expenses incurred by the Executive in connection with such arbitration
unless the arbitrator determines that the Executive (a) did not commence or
engage in the arbitration with a reasonable, good faith belief that his claims
were meritorious or (b) the Executive’s claims had no merit and a reasonable
person under similar circumstances would not have brought such claims. If there
is any dispute between the Company and the Executive as to the payment of such
fees and expenses, the arbitrator shall resolve such dispute, which resolution
shall also be final and binding on the parties, and as to such dispute only the
burden of proof shall be on the Company.

 

7.3         Severability. If an arbitrator or a court of competent jurisdiction
determines that any term or provision hereof is void, invalid or otherwise
unenforceable, (a) the remaining terms and provisions hereof shall be unimpaired
and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.

 

7.4         Entire Agreement. This Agreement represents the entire agreement of
the parties with respect to the subject matter hereof and shall supersede any
and all previous contracts, arrangements or understandings between the Company,
the Subsidiary and the Executive relating to the Executive’s employment by the
Company. Nothing in this Agreement shall modify or alter the Indemnity Agreement
or alter or impair any of the Executive’s rights under the Plans or related
award agreements. In the event of any conflict between this Agreement and any
other agreement between the Executive and the Company (or any other member of
the Company Group), this Agreement shall control.

 

16

 

 

7.5         Amendment; Modification. Except for increases in base salary, and
adjustments with respect to Incentive Compensation, made as provided in Article
II, or changes that are expressly required by applicable law, this Agreement may
be amended at any time only by mutual written agreement of the Executive and the
Company; provided, however, that, notwithstanding any other provision of this
Agreement or the Plans (or any award documents under the Plans), or Indemnity
Agreement, the Company may reform this Agreement, the Plans (or any award
documents under the Plans), or any provision thereof (including, without
limitation, an amendment instituting a six-month waiting period before a
distribution) or otherwise as contemplated by Section 7.16 below.

 

7.6         Withholding. The Company shall be entitled to withhold, deduct or
collect or cause to be withheld, deducted or collected from payment any amount
of withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Executive in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.

 

7.7         Representations.

 

(a)          The Executive hereby represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by the Executive
do not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in accordance with its terms.
The Executive hereby acknowledges and represents that he has consulted with
legal counsel regarding his rights and obligations under this Agreement and that
he fully understands the terms and conditions contained herein.

 

(b)          The Company hereby represents and warrants to the Executive that
(i) the execution, delivery and performance of this Agreement by the Company do
not and shall not conflict with, breach, violate or cause a default under any
material contract, agreement, instrument, order, judgment or decree to which the
Company is a party or by which it is bound and (ii) upon the execution and
delivery of this Agreement by the Executive, this Agreement shall be the valid
and binding obligation of the Company, enforceable in accordance with its terms.

 

7.8          Governing Law; Jurisdiction. This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the Commonwealth of
Massachusetts without regard to any provision of that State’s rules on the
conflicts of law that might make applicable the law of a jurisdiction other than
that of the Commonwealth of Massachusetts. Except as otherwise provided in
Section 7.2, all actions or proceedings arising out of this Agreement shall
exclusively be heard and determined in state or federal courts in the
Commonwealth of Massachusetts having appropriate jurisdiction. The parties
expressly consent to the exclusive jurisdiction of such courts in any such
action or proceeding and waive any objection to venue laid therein or any claim
for forum nonconveniens.

 

17

 

 

7.9           Successors. This Agreement shall be binding upon and inure to the
benefit of, and shall be enforceable by the Executive, the Company, and their
respective heirs, executors, administrators, legal representatives, successors,
and assigns. In the event of a Change in Control, the provisions of this
Agreement shall be binding upon and inure to the benefit of the Company or
entity resulting from such Change in Control or to which the assets shall be
sold or transferred, which entity from and after the date of such Change in
Control shall be deemed to be the Company for purposes of this Agreement. In the
event of any other assignment of this Agreement by the Company, the Company
shall remain primarily liable for its obligations hereunder. ; provided,
however, that if the Company is financially unable to meet its obligations
hereunder, the Subsidiary shall assume responsibility for the Company’s
obligations hereunder pursuant to the guaranty provision following the signature
page hereof. The Executive expressly acknowledges that the Subsidiary and other
members of the Company Group (and their successors and assigns) are third party
beneficiaries of this Agreement and may enforce this Agreement on behalf of
themselves or the Company. Both parties agree that there are no third party
beneficiaries to this Agreement other than as expressly set forth in this
Section 7.9.

 

7.10         Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 7.10 shall preclude (a) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.

 

7.11         No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation in
favor of any third party, or to execution, attachment, levy or similar process
or assignment by operation of law in favor of any third party, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void and of
no effect.

 

7.12         Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.

 

7.13         Construction. The headings of articles or sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.

 

18

 

 

7.14        Counterparts. This Agreement may be executed by any of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

 

7.15        Effectiveness. This Agreement shall be effective as of the Effective
Date when signed by the Executive and the Company.

 

7.16        Section 409A of the Code.

 

(a)          It is the intent of the parties that payments and benefits under
this Agreement are exempt from the provisions of Section 409A of the Code and,
to the extent not so exempt, comply with Section 409A of the Code and,
accordingly, to interpret, to the maximum extent permitted, this Agreement to be
in compliance therewith. If the Executive notifies the Company in writing (with
specificity as to the reason therefore) that the Executive believes that any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Section 409A of the Code and the Company concurs with such
belief or the Company (without any obligation whatsoever to do so) independently
makes such determination, the parties shall, in good faith, reform such
provision to try to comply with Section 409A of the Code through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A of the Code. To the extent that any provision hereof is modified by
the parties to try to comply with Section 409A of the Code, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent of the applicable provision without
violating the provisions of Section 409A of the Code. Notwithstanding the
foregoing, the Company shall not be required to assume any economic burden in
connection therewith.

 

(b)          If the Executive is deemed on the date of “separation from service”
to be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is specified as subject to this Section, such payment or benefit shall be
made or provided at the date which is the earlier of (A) the expiration of the
six (6)-month period measured from the date of such “separation from service” of
the Executive, and (B) the date of the Executive’s death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 7.16 (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. If a payment is to be made
promptly after a date, it shall be made within sixty (60) days thereafter.

 

19

 

 

(c)          Any expense reimbursement under this Agreement shall be made
promptly upon Executive’s presentation to the Company of evidence of the fees
and expenses incurred by the Executive and in all events on or before the last
day of the taxable year following the taxable year in which such expense was
incurred by the Executive, and no such reimbursement or the amount of expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year, except for (i)
the limit on the amount of outplacement costs and expenses reimbursable pursuant
to Section 5.1(e) and (ii) any limit on the amount of expenses that may be
reimbursed under an arrangement described in Section 105(b) of the Code. If
necessary to comply with Section 409A of the Code, the Executive will not be
deemed to terminate employment unless such termination of employment also
qualifies as a “separation from service” under Treasury Regulation Section
1.409A-1(h). Each payment of severance of other benefits that is subject to
Section 409A of the Code is considered a separate payment under Treasury
Regulation Section 1.409A-2(b).

 

7.17         Survival. As provided in Section 1.3 with respect to expiration of
the Term, Articles VI and VII and specified parts of Articles IV and V,
including parts relating to the Company’s obligations to provide payments or
benefits to the Executive upon termination of employment or expiration of the
Term, shall survive the termination or expiration of this Agreement for any
reason.

 

[Signature Page Follows]

 

20

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

INSPIREMD, INC.   EXECUTIVE         /s/ Alan Milinazzo   /s/ James J. Barry PhD
Name: Alan Milinazzo   James J. Barry PhD, an individual Title: President and
Chief Executive Officer    

 

Guaranty by Subsidiary

 

Subsidiary (InspireMD, Ltd.) is not a party to this Agreement, but joins in this
Agreement for the sole purpose of guaranteeing the obligations of the Company to
pay, provide, or reimburse the Executive for all cash or other benefits provided
for in this Agreement, including the provision of all benefits in the form of,
or related to, securities of Subsidiary and to elect or appoint the Executive to
the positions with Subsidiary and provide the Executive with the authority
relating thereto as contemplated by Section 1.1 of this Agreement, and to ensure
the Board will take the actions required of it hereby.

INSPIREMD, LTD.

 

/s/ Alan Milinazzo         Name: Alan Milinazzo         Title: President and
Chief Executive Officer  

 

21

 

 

EXHIBIT A

 

Definitions

 

For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:

 

“Base Amount” shall mean an amount equal to the sum of:

 

(i)          the Executive’s annual base salary at the highest annual rate in
effect at any time during the Term; and

 

(ii)         the greater of (i) the Executive’s target bonus under Section 2.3
in effect during the fiscal year in which termination of employment occurs, or
(ii) the average of the Incentive Compensation (as defined in Section 2.3)
actually earned by the Executive (A) with respect to the two consecutive annual
Incentive Compensation periods ending immediately prior to the year in which
termination of the Executive’s employment with the Company occurs or, (B) if
greater, with respect to the two consecutive annual Incentive Compensation
periods ending immediately prior to the Change in Control Date; provided,
however, that if the Executive was not eligible for Incentive Compensation for
such two consecutive Incentive Compensation periods, the amount included
pursuant to this clause (ii) shall be the Incentive Compensation paid to the
Executive for the most recent annual Incentive Compensation period. In the event
the Incentive Compensation paid to the Executive for any such prior Incentive
Compensation period represented a prorated full-year amount because the
Executive was not employed by the Company for the entire Incentive Compensation
period, the Incentive Compensation paid to the Executive for such period for
purposes of this clause (ii) shall be an amount equal to such pro rated
full-year amount.

 

“Board” shall mean the Board of Directors of the Company. Any obligation of the
Board other than termination for Cause under this Agreement may be delegated to
an appropriate committee of the Board, including its compensation committee, and
references to the Board herein shall be references to any such committee, as
appropriate.

 

“Cause” shall mean termination of the Executive’s employment because of the
Executive’s: (i) commission of fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) a material
breach by the Executive of this Agreement, and the duties described therein, or
any other agreement to which the Executive and the Company or a member of the
Company Group are parties, including, without limitation, wrongful disclosure of
Confidential Information or violation of Article VI of this Agreement; (iv)
commission by the Executive of acts that are dishonest and demonstrably
injurious to a member of the Company Group, monetarily or otherwise; (v) any
violation by the Executive of any fiduciary duties owed by him to the Company or
a member of the Company Group that causes injury to the Company, other than
breaches of fiduciary duty also committed by other officers and members of the
Board of Directors based on actions taken after consultation with, and the
advice of, legal counsel; and (vii) willful or material violation of, or willful
or material noncompliance with, any securities law, rule or regulation or stock
exchange listing rule adversely affecting the Company Group.

 

22

 

 

“Change in Control” means the first to occur of the following events:

 

(i)          A change in ownership of the Company. On the date any “Person” (as
defined in subparagraph (iv) below) acquires ownership of stock of the Company
that, together with stock held by such Person, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company; provided, however, that there shall be no Change in Control and
this subparagraph (i) shall not apply if such acquiring Person is a corporation
and 2/3’s of the Board of Directors of the acquiring Person immediately after
the transaction consists of individuals who constituted a majority of the Board
immediately prior to the acquisition of such fifty percent (50%) or more total
fair market value or total voting power; and provided, further, that if any
Person is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same Person is not considered to be a Change in
Control; or

 

(ii)         A change in the effective control of the Company. On the date that
either: (a) any Person acquires (or has acquired during the twelve (12)-month
period ending on the date of the most recent acquisition by such Person)
ownership of stock of the Company possessing thirty-five percent (35%) or more
of the total voting power of the stock of the Company; or on the date a majority
of members of the Board is replaced during any twelve (12)-month period by
directors whose appointment or election is not endorsed by a majority of the
Board before the date of the appointment or election; provided, however, that
any such director shall not be considered to be endorsed by the Board if his or
her initial assumption of office occurs as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

(iii)        A change in the ownership of a substantial portion of the Company's
assets. On the date any Person acquires (or has acquired during the twelve
(12)-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than eighty percent (80%) of the total gross fair market value of all
of the assets of the Company immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. However, there is
no Change in Control when there is such a sale or transfer to (i) a shareholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s then outstanding stock; (ii) an entity, at least fifty
percent (50%) of the total value or voting power of the stock of which is owned,
directly or indirectly, by the Company; (iii) a Person that owns directly or
indirectly, at least fifty percent (50%) of the total value or voting power of
the outstanding stock of the Company; or (iv) an entity, at least fifty percent
(50%) of the total value or voting power of the stock of which is owned,
directly or indirectly, by a Person that owns, directly or indirectly, at least
fifty percent (50%) of the total value or voting power of the outstanding stock
of the Company.

 

23

 

 

(iv)        For purposes of subparagraphs (i), (ii) and (iii) above, “Person”
shall have the meaning given in Code Section 7701(a)(1). Person shall include
more than one Person acting as a group as defined by the final Treasury
Regulations issued under Section 409A of the Code.

 

“Change in Control Date” shall mean the date on which a Change in Control
occurs.

 

“Change in Control Period” shall mean the 24 month period commencing on the
Change in Control Date; provided, however, if the Company terminates the
Executive’s employment with the Company prior to the Change in Control Date, and
it is reasonably demonstrated that the Executive’s (i) employment was terminated
at the request of an unaffiliated third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) termination of employment
otherwise arose in connection with or in anticipation of the Change in Control,
then the “Change in Control Period” shall mean the 24 month period beginning on
the date immediately prior to the date of the Executive’s termination of
employment with the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Group” shall mean the Company, together with its subsidiaries including
the Subsidiary.

 

“Competing Business” means any business or activity that (i) competes with any
member of the Company Group for which the Executive performed services or the
Executive was involved in for purposes of making strategic or other material
business decisions and (ii) involves (A) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any member of the Company Group during Term or (B) products or services
so similar in nature to that of any member of the Company Group during Term (or
that any member of the Company Group will soon thereafter offer) that they would
be reasonably likely to displace substantial business opportunities or customers
of the Company Group. Competing Business shall include, but not be limited to,
any entity or person engaged in the business of manufacturing and selling
medical devices for the intravascular or intra coronary treatment of vascular
diseases, including stents and mesh technologies, and any other business the
Company Group is engaged in during Executive’s employment or that was seriously
considered by the Company Group within the two years preceding the termination
of this Agreement.

 

“Confidential Information” shall include Trade Secrets and confidential and
proprietary information acquired by the Executive in the course and scope of his
activities under this Agreement, including information acquired from third
parties, that (i) is not generally known or disseminated outside the Company
Group (such as non-public information), (ii) is designated or marked by any
member of the Company Group as “confidential” or reasonably should be considered
confidential or proprietary, or (iii) any member of the Company Group indicates
through its policies, procedures, or other instructions should not be disclosed
to anyone outside the Company Group. Without limiting the foregoing definitions,
some examples of Confidential Information under this Agreement include (a)
matters of a technical nature, such as scientific, trade or engineering secrets,
“know-how”, formulae, secret processes, inventions, and research and development
plans or projects regarding existing and prospective customers and products or
services, (b) information about costs, profits, markets, sales, customer lists,
customer needs, customer preferences and customer purchasing histories, supplier
lists, internal financial data, personnel evaluations, non-public information
about medical devices or products of any member of the Company Group (including
future plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.

 

24

 

 

“Disability” as used in this Agreement shall have the meaning given that term by
any disability insurance the Company carries at the time of termination that
would apply to the Executive. Otherwise, the term “Disability” shall mean the
inability of the Executive to perform his duties and responsibilities under this
Agreement as a result of a physical or mental illness, disease or personal
injury he has incurred. Any dispute as to whether or not the Executive has a
“Disability” for purposes of this Agreement shall be resolved by a physician
reasonably satisfactory to the Chief Executive Officer and the Executive (or his
legal representative, if applicable). If the Chief Executive Officer and the
Executive (or his legal representative, if applicable) are unable to agree on a
physician, then each shall select one physician and those two physicians shall
pick a third physician and the determination of such third physician shall be
binding on the parties.

 

“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive: (i) any duties, functions or responsibilities
are assigned to the Executive that are materially inconsistent with the
Executive’s duties, functions or responsibilities with the Company or the
Subsidiary as contemplated or permitted by Section 1.1; (ii) material diminution
in Executive’s duties; (iii) the base salary of the Executive is materially
reduced, unless a reduction in accordance with Section 2.2; (iv) there is a
material adverse change or termination of the Executive’s right to participate,
on a basis substantially consistent with practices applicable to senior
executives of the Company generally, in any bonus, incentive, profit-sharing,
stock option, stock purchase, stock appreciation, restricted stock,
discretionary pay or similar policy, plan, program or arrangement of the
Company, or any material adverse failure to provide the compensation and
benefits contemplated by Sections 2.3, 2.4 and Article III, except where
necessary to avoid the imposition of any additional tax under Section 409A of
the Code; (v) there is a material termination or denial of the Executive’s
right, on a basis substantially consistent with practices applicable generally
to senior executives of the Company, to participate in and receive service
credit for benefits as provided under, all life, accident, medical payment,
health and disability insurance, retirement, pension, salary continuation,
expense reimbursement and other employee and perquisite policies, plans,
programs and arrangements that generally are made available to senior executives
of the Company, except for any arrangements that the Board adopts for select
senior executives to compensate them for special or extenuating circumstances or
as needed to comply with applicable law or as necessary to avoid the imposition
of any additional tax under Section 409A; (vi) any material breach by the
Company of its representations under Section 7.7(b), or the guaranty by
Subsidiary on the signature page of the Agreement; or (vii) relocation of the
Executive’s principal place of employment to a place that increases his one-way
commute by more than fifty (50) miles as compared to the Executive’s
then-current principal place of employment immediately prior to such relocation.

 

25

 

 

“Indemnity Agreement” means that certain Indemnity Agreement dated January 30,
2012 by and between the Company and the Executive, the terms of which shall not
be superseded by this Agreement.

 

“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

 

“Prohibited Area” means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the members of the Company Group conduct
a preponderance of their business and in which the Executive provides
substantive services to the benefit of the Company Group.

 

“Section 409A” shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).

 

“Trade Secrets” are information of special value, not generally known to the
public that any member of the Company Group has taken steps to maintain as
secret from Persons other than those selected by any member of the Company
Group.

 

26

 

 

